Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1-17, 19, 20 directed to a product, 
II. Claim 18 directed to a method of use of the product, 
The groups lack unity of invention because the groups do not share the same or corresponding technical feature. For example, claim 18 does not specify the location of the first, second electrodes and if the electrodes are insulated from the first control electrode, second electrode as in claims 1, 9, 12. Therefore, the claims are restricted a priori. 
 	During a telephone conversation with Cheri Huang on 3/22/21 a provisional election was made without traverse to cancel the method claim 18 and prosecute the invention of the product, claims 1-17, 19, 20. Although it initially appeared that an examiner’s amendment would be appropriate, upon further/final review, relevant prior art and further issues were found. Affirmation of this election must be made by applicant in replying to this Office action.  Claim 18 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19-20,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), a second electrode disposed on opposite sides of the ferroelectric dielectric laver, and a first control electrode and a second electrode insulated from the first electrode and the second electrode.” However, it is unclear why the second electrode was introduced twice. Furthermore, it unclear and does not make sense how the second electrode can be insulated from itself. Claim 11 recites the limitation "the quantity of the adjustable capacitors is plural, the quantity of the low-pass filters".  There is insufficient antecedent basis for these limitations in the claim. Specifically, quantity and multiple adjustable capacitors and low pass filters were not introduced in the plural form. Therefore, it is unclear how multiples of these elements appeared. Claim 3 also recites, “…first electrode…first control electrode…disposed on an upper side…first electrode being disposed on a left side…first control electrode disposed on a right side…” and vice versa with second, second control electrodes. It is unclear where exactly the electrodes are located because each electrode appears to have two simultaneous positions on the ferroelectric layer. It should be specified what is the relationship between right/left sides and the upper/lower sides. Perhaps, right side means to the right of a certain electrode. Additionally, all the dependent claims, including claims 2-8, 10, 11, 13-17, 19, 20 are rejected by dependency to claims 1, 9, 12. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gikow (US 3569795).
 	Regarding claim 1, Gikow teaches in Fig. 4 an adjustable capacitor, comprising: a ferroelectric dielectric layer (ferroelectric dielectric material 41. Col. 2, 4th para.), a first electrode and a second electrode (AC electrodes 42, 44) disposed on opposite sides of the ferroelectric dielectric layer (Fig. 4, top and bottom of 41), and a first control electrode and a second electrode (at least two of electrodes 43A-C) th para.), to adjust a dielectric constant by controlling an electric field strength, and to adjust a capacitance between the first electrode and the second electrode (this relates to an intended use/effect; it is shown in Fig. 2 how the dielectric constant varies with change in voltage gradient/E field; furthermore, it is well understood in basic physics that capacitance changes between two electrodes when the E-field/charge held varies, hence adjusting the E-field by applying a DC field between 42,44 will also alter the capacitance).
	Regarding claim 2, Gikow teaches the adjustable capacitor according to claim 1, wherein one or more portions of the ferroelectric dielectric layer are simultaneously disposed in an electric field between the first control electrode and the second control electrode and in an electric field between the first electrode and the second electrode (at least the middle most portions of 41 between 42, 43A and 43C, 44 are subject to both E-fields between those electrodes, Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gikow (US 3569795) in view of Kanno (US 20110037536).
 	Regarding claim 8, Gikow teaches the adjustable capacitor according to claim 1, but does not teach wherein the material for the ferroelectric dielectric layer comprises one or more of: BaTiO3, BaO- TiO2, KNbO3, K20-Nb205, LiNbO3, Li20-Nb2O5, potassium dihydrogen phosphate, triglycine sulfate and Rochelle salt; however, Kanno teaches in [0057] barium titanate (BaTiO.sub.3), potassium niobate (KNbO.sub.3) for use as the ferroelectric dielectric capacitor material, and it would have been obvious to those skilled in the art at the time of the invention to modify Gikow with the element above as a capacitor 
 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718